Citation Nr: 1023201	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-33 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement an effective date prior to October 31, 2004, 
for the grant of service-connection for diabetes mellitus 
type II.

2.  Entitlement an effective date prior to October 31, 2004, 
for the grant of service-connection for diabetes mellitus 
type II, pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from May 2006 and April 2008 ratings decision 
of the Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas (RO).

The Veteran filed an initial claim for service connection for 
diabetes mellitus type II in October 2005.  In a May 2006 
rating decision, the RO granted service connection for 
diabetes mellitus type II, and assigned a 20 percent 
evaluation effective October 31, 2005, the date of the 
Veteran's claim.  The Veteran submitted a timely appeal for 
an earlier effective date for the grant of service connection 
for diabetes mellitus based on liberalizing law.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400(p) 
(2009).  In an August 2007 supplemental statement of the 
case, the RO granted an earlier effective date of October 31, 
2004 for service connection for diabetes mellitus type II.  
The Veteran indicated in a September 2007 statement, that he 
was satisfied with the decision and was not seeking any 
further appeal to the issue of entitlement to service 
connection for entitlement to an earlier effective date.  
Thus, the issue of entitlement to an earlier effective date 
for diabetes mellitus, type II is considered to have been 
withdrawn.  

In August 2007, the Veteran initiated a separate claim of 
entitlement to an earlier effective date for the grant of 
service-connection for diabetes mellitus type II, pursuant to 
the provisions of 38 U.S.C.A. § 1151.  The issue of 
entitlement to compensation for diabetes mellitus pursuant to 
38 U.S.C.A. § 1151 has also been raised and is the subject of 
the remand below.  To decide the issue of the effective date 
to be assigned to an award of disability compensation prior 
to a final determination as to service connection of that 
disability would be premature.  As a consequence, the issue 
of the effective date of service connection for diabetes 
mellitus pursuant to 38 U.S.C.A. § 1151 will be deferred 
pending the outcome of the remand below.

The Veteran also initiated appeals to the issues of 
entitlement to (1) service connection for diabetic 
periodontal disease, (2) an increased evaluation for 
peripheral neuropathy of the right lower extremity, (3) an 
increased evaluation for peripheral neuropathy or the right 
upper extremity; and (4) an increased evaluation for diabetes 
mellitus type II.  The Veteran did not submit a timely 
substantive appeal (VA Form 9) to these issues.  He indicated 
in August 2007 and September 2007 statements that he was 
satisfied with the decisions made on the issue of entitlement 
to service connection for diabetic periodontal disease, and 
on the assigned evaluations for peripheral neuropathy of the 
right and left lower extremities.  The issue of entitlement 
to an increased evaluation for diabetes mellitus type II has 
not been certified on appeal nor has the RO taken any action 
to indicate that the filing of a substantive appeal has been 
waived.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 
(2003).  Therefore, the issues of entitlement to (1) service 
connection for diabetic periodontal disease, (2) an increased 
evaluation for peripheral neuropathy of the right lower 
extremity, (3) an increased evaluation for peripheral 
neuropathy or the right upper extremity; and (4) an increased 
evaluation for diabetes mellitus type II are not currently 
before the Board.

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for diabetes mellitus type II is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 28, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran indicating that he wished to withdraw the appeal 
for an effective date prior to October 31, 2004, for the 
grant of service-connection for diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to 
an effective date prior to October 31, 2004, for the grant of 
service-connection for diabetes mellitus type II have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. § 
20.204 (2009).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn his appeal for 
entitlement to  an effective date prior to October 31, 2004, 
for the grant of service-connection for diabetes mellitus 
type II.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this issues, and 
it is dismissed.  


ORDER

The issue of entitlement to an effective date prior to 
October 31, 2004, for the grant of service connection for 
diabetes mellitus type II having been withdrawn, the appeal 
is dismissed.




REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  38 C.F.R. § 
3.361(d).

The Veteran contends that compensation is payable by the 
Department of Veterans Affairs (VA) under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus type II due to 
treatment by VA.  Specifically, the Veteran's contends that 
VA's Hospital Care System was negligent for failing to 
diagnose, treat, notify, or follow-up on high blood glucose 
levels shown at the time of surgical treatment at the VA 
Medical Center in Bay Pines, Florida in May 2001.  Elsewhere 
in the file, the Veteran has indicated that this medical 
treatment occurred in May 2000.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The RO should obtain any outstanding VA medical records from 
the VA medical Center in Bay Pines, Florida, dated from 2000 
to 2001 and should associate them with the claims file.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Board finds that a VA expert medical opinion is necessary 
to determine if the Veteran sustained additional disability 
as a result of VA's failure to diagnosed diabetes mellitus 
type II in 2000 or 2001 such that compensation under the 
provisions of U.S.C.A. § 1151 is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all 
outstanding VA treatment records from the 
VA Medical Center in Bay Pines, Florida 
dated from 2000 to 2001, and should 
associate them with the claims file.  If 
the search for such records has negative 
results, the RO/AMC should notify the 
Veteran and place a statement to that 
effect in the Veteran's claims file.

2.  After all available evidence has been 
associated with the claims file, the 
RO/AMC should refer the case to an 
appropriate VA examiner for a medical 
opinion.  If the examiner indicates that 
he or she cannot respond to the Board's 
questions without examination of the 
Veteran, the Veteran should be afforded 
such.  If an examination is requested, all 
tests and studies deemed necessary should 
be accomplished and clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
address the following:

(a)  Did the Veteran sustain any 
additional disability due to VA's failure 
to diagnose diabetes mellitus type II in 
2000 or 2001?  If so, identify any 
additional disability;

(b) If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment;

(c) Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider; and

(d) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  

3. After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


